FILED
                             NOT FOR PUBLICATION                             OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY SYLVESTER RIDEAU, Jr.,                   No. 09-15924

               Plaintiff - Appellant,            D.C. No. 2:05-cv-01709-FCD-
                                                 KJM
  v.

JEANNE S. WOODFORD, Warden; et al.,              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gregory Sylvester Rideau, Jr., a California state prisoner, appeals pro se

from the district court’s judgment dismissing his claims against certain defendants

and summarily adjudicating his remaining claim in his 42 U.S.C. § 1983 action

alleging deliberate indifference to medical needs. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal for failure to exhaust, Wyatt v.

Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and a grant of summary judgment,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly dismissed the sole claim against defendant James

related to inadequate medical care because Rideau failed to exhaust administrative

remedies as to this claim before filing suit as required under the Prison Litigation

Reform Act (“PLRA”). See 42 U.S.C. § 1997e(a) (“No action shall be brought

with respect to prison conditions . . . until such administrative remedies as are

available are exhausted.”); see also McKinney v. Carey, 311 F.3d 1198, 1199 (9th

Cir. 2002) (per curiam) (requiring dismissal where prisoner fails to exhaust

administrative remedies before filing suit and tries to do so while case is pending).

      The district court properly dismissed the claim against defendant Runnels

related to the denial of outdoor exercise during six prison lockdowns because

Rideau failed to properly exhaust his administrative remedies concerning these

incidents. See Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006) (“proper exhaustion”

under the PLRA means that “a prisoner must complete the administrative review

process in accordance with the applicable procedural rules, including deadlines, as

a precondition to bringing suit in federal court”).




                                           2                                    09-15924
      The district court properly granted summary judgment on qualified

immunity grounds on Rideau’s remaining claim as to the denial of outdoor

exercise during the seventh prison lockdown because, even viewing the evidence in

the light most favorable to Rideau as the nonmoving party, he failed to raise a

triable issue that denying him outdoor exercise under the circumstances violated

his constitutional rights. See Norwood v. Vance, 591 F.3d 1062, 1068-70 (9th Cir.

2010) (granting qualified immunity on deliberate indifference claim because right

to outdoor exercise is not absolute but must be balanced against prison officials’

duty to keep inmates safe from each other, especially during security lockdowns to

stop violence); Hoptowit v. Ray, 682 F.2d 1237, 1259 (9th Cir. 1982) (prison

officials’ decision to impose restrictions such as limits on inmate access to outdoor

exercise in response to emergencies involving institutional safety and security must

be given wide-ranging deference).

      Rideau’s motion for leave to add new claims and parties in his complaint is

denied as untimely and beyond the scope of this appeal. See Fed. R. Civ. P. 15.

      Rideau’s remaining contentions, including those regarding the two recent

cases cited in his “Notice of Newly Discovered Evidence,” are unpersuasive.

      AFFIRMED.




                                          3                                    09-15924